NUMBER 13-17-00394-CV
                  NUMBER 13-19-00229-CV

                    COURT OF APPEALS

             THIRTEENTH DISTRICT OF TEXAS

               CORPUS CHRISTI – EDINBURG


EDWARD L. KENNEDY, DIVERSIFIED
SITE-WORK, INC. AND WATER OAK
DEVELOPMENT GROUP, LLC.                                Appellants,

                             v.

SOUTHBROOK DEVELOPMENT
CORPORATION, WESLEY C.
ANDERSON, LACEY M. ANDERSON,
CALLUM R. COOK, KIMBERLY A.
COOK AND KEENON RAYNER,                                Appellees.


             On appeal from the 410th District Court
                 of Montgomery County, Texas.


                           ORDER
 Before Chief Justice Contreras and Justices Longoria and Perkes
                        Order Per Curiam
        Appellants Edward L. Kennedy, Diversified Site-Work, Inc., and Water Oak

Development Group, LLC filed an appeal in appellate cause number 13-17-00394-CV

from a judgment entered by the 410th District Court of Montgomery County, Texas. 1 On

September 11, 2017, we abated the cause. 2 However, Diversified Site-Work, Inc. and

Water Oak Development Group, LLC have filed a motion requesting to dismiss their

appeal of the trial court’s judgment. This appeal is hereby REINSTATED.

        The appeal with respect to appellants Diversified Site-Work, Inc. and Water Oak

Development Group, LLC is hereby SEVERED from cause number 13-17-00394-CV and

placed into appellate cause number 13-19-00229-CV.                    The appeal with respect to

appellant Edward L. Kennedy remains docketed under the original cause number 13-17-

00394-CV and will proceed in due course.

        IT IS SO ORDERED.

                                                                PER CURIAM




Delivered and filed the
30th day of May, 2019.




        1 This case is before this Court on transfer from the Ninth Court of Appeals in Beaumont pursuant

to a docket-equalization order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001.
        2 We abated this cause because Diversified Site-Work, Inc. and Water Oak Development Group,
LLC filed a petition for bankruptcy. However, the record shows that Edward L. Kennedy is not a party to
that bankruptcy proceeding, and there is nothing in the record showing that he has filed for bankruptcy.


                                                   2